

Exhibit 10.9


FERRELL COMPANIES, INC.1998
INCENTIVE COMPENSATION PLAN


As Amended and Restated effective as of October 11, 2004


1.     PURPOSE. The purposes of the Ferrell Companies, Inc. 1998 Incentive
Compensation Plan (the “Plan”) are as follows:
(a)
 
to allow upper middle and senior level managers of Ferrellgas, Inc. (“FGI”) to
participate in the equity growth of Ferrell Companies, Inc. (“FCI”) and,
indirectly (through its “subsidiary” holding), in the equity growth of
Ferrellgas Partners, L.P. (the “Partnership”) and its subsidiaries (with FCI,
FGI, the Partnership and its subsidiaries being collectively referred to herein
as “Companies”);



(b)
 
to generate an increased incentive to contribute to the Partnership’s future
success and prosperity and to focus on the value growth of FCI; and



(c)
 
to focus on profitable Partnership growth and acquisition activities that will
enable subordinated Partnership units (“Subordinated Units”) held by FCI to
convert to common Partnership units (“Common Units”), to increase the value of
all Partnership Units (including both Common and Subordinated Units) and to
increase the equity value of FCI, through an increasing Partnership value, a
maximization of Partnership distributions, a reduction of FCI debt, and an
optimization of share value growth for the FCI shares held by FCI’s employee
stock ownership plan (its “ESOP”).



Unless defined in the sentence or paragraph in which they are used, definitions
used herein are set forth in Section 9.9 below. The following provisions
constitute an amendment, restatement and continuation of the Plan effective as
of October 11, 2004.


2.     ADMINISTRATION.
2.1
 
Administration by Committee. The Plan shall be administered by the FCI Options
Committee (comprised of three members of the FCI’s or FGI’s Management
Committee, and generally including the CEO and CFO of FGI, as well as the senior
personnel manager of FGI) (the “Committee”).



2.2
 
Authority. Subject to the provisions of the Plan, the Committee shall have the
authority to (a) interpret the provisions of the Plan, and prescribe, amend, and
rescind rules and procedures relating to the Plan, (b) grant incentives under
the Plan, in such forms and amounts and subject to such terms and conditions as
it deems appropriate, including, without limitation, incentives which are made
in combination with or in tandem with other incentives (whether or not
contemporaneously granted) or compensation or in lieu of current or deferred
compensation, (c) modify the terms of, cancel and reissue, or repurchase
outstanding incentives, subject to Section 9.7, (d) suspend the operation of the
Plan (or any portion thereof) pursuant to the provisions of Section 9.8
hereinbelow and (e) make all other determinations and take all other actions as
it deems necessary or desirable for the administration of the Plan. The
determination of the Committee on matters within its authority shall be
conclusive and binding on Companies and all other persons. The Committee shall
comply with all applicable law in administering the Plan.



3.    PARTICIPATION. Subject to the terms and conditions of the Plan, the
Committee shall designate from time to time employees of Companies (including,
without limitation, employees who are officers and/or directors of any Companies
entity) who shall receive incentives under the Plan (“Participants”).


4.     SHARES SUBJECT TO THE PLAN
4.1
 
Number of Shares Reserved. Subject to adjustment in accordance with Sections 4.2
and 4.3, the aggregate number of shares of FCI common stock (“Common Stock”)
available for incentives under the Plan shall be that number of shares of Common
Stock equaling 20% of FCI’s outstanding Common Stock shares, on a fully-diluted
basis, immediately following the date on which the ESOP has acquired all of the
outstanding Common Stock shares.


 All shares of Common Stock issued under the Plan may be authorized and unissued
shares or treasury shares. In addition, all of such shares may, but need not, be
issued pursuant to the exercise of nonqualified stock options and/or “incentive
stock options” (as defined in section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”)).



4.2
 
Reusage of Shares.



(a)
 
In the event of the termination (by reason of forfeiture, expiration,
cancellation, surrender, or otherwise) of any incentive under the Plan, that
number of shares of Common Stock that was subject to the incentive but not
delivered shall be available again for incentives under the Plan.
(b)
 
In the event that shares of Common Stock are delivered under the Plan and are
thereafter forfeited or reacquired by FCI (whether or not pursuant to rights
reserved upon the award thereof), such forfeited or reacquired shares shall be
available again for incentives under the Plan.


4.3
 
Adjustments to Shares Reserved. In the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, stock split, reverse
stock split, exchange, or other distribution with respect to shares of Common
Stock or other change in the corporate structure or capitalization affecting the
Common Stock (each being an “Adjustment”), the type and number of shares of
stock which are or may be subject to incentives under the Plan and the terms of
any outstanding incentives (including the price at which shares of stock may be
issued pursuant to an outstanding incentive) shall be equitably adjusted by the
Committee, in its sole discretion, to preserve both the value of incentives
awarded or to be awarded to Participants under the Plan and the percentage of
outstanding Common Stock shares (on a fully-diluted basis) available for
incentives under the Plan immediately prior to the date of the Adjustment
(taking into account both incentives granted but not yet distributed from the
Plan and incentives not yet granted under the Plan).



5.     STOCK OPTIONS.
5.1
 
 Awards. Subject to the terms and conditions of the Plan, the Committee shall
designate the individuals to whom “nonqualified stock options” to purchase
shares of Common Stock (“Stock Options”) are to be awarded under the Plan and
shall determine the number, and terms of the Stock Options to be awarded to each
of them. Unless and until the Committee makes a decision to the contrary, the
Participants to whom Stock Options are granted hereunder shall be designated
from the following two employee groups:



(i)
 
field employees who are at or above the “area manager” designation level; and



(ii)
 
corporate employees who are deemed by the Committee to have a material positive
impact on developing and implementing the strategies, systems or processes that
support the operations of the Partnership and contribute to the achievement by
the Partnership of its financial and operational goals and the maximization of
the equity value of FCI.



 
Stock Options awarded under the Plan will, unless and until the Committee makes
a decision to the contrary, be classified as either “Tranche A Options” or
“Tranche B Options.” Each Stock Option awarded under the Plan shall be a
“nonqualified stock option” for tax purposes.



5.2
 
 Adjustment of Awards. If a Participant experiences a material change in job
status (or other similar compensation measurement as may, from time to time, be
utilized by the Committee), the Committee may, in its sole discretion, determine
whether any or all of the unvested portion of the Participant’s Stock Option(s)
shall be taken from the Participant and returned to FCI. In addition, in the
event of a Change in Control, the Committee may, in its sole discretion,
determine what adjustments, if any, should be made to (i) Stock Options awarded
hereunder and/or (ii) the Plan.



5.3
 
 Time for Exercise. Each Stock Option shall be exercisable in accordance with
the following rules:



(a)
 
Each Stock Option granted prior to September 28, 2004, shall be exercisable only
if it is vested (as described in Section 5.4 below) and, then, only to the
extent, at the times and until the expiration date(s) described in the following
table and the remainder of this Section 5.3(a):



Exercise Event
Percentage of Vested Portion of
 Tranche A Options Which May be
 Exercised on Specified Exercise
               Dates
Percentage of Vested Portion of
  Tranche B Options Which May be
 Exercised on Specified Exercise
               Dates
Full repayment of the "FCI
 Senior Notes" (as defined in
 Section 9.9 below) ("Trigger
 1")
Up to 25% of the vested portion of
 a Participant's Stock Option(s)
 may be exercised, upon (and only
 upon) the first odd-numbered year
 "Exercise Date" (as defined in
 Section 9.9 below) next following
 such repayment of the FCI Senior
 Notes.




Up to 25% of the vested portion of
 a Participant's Stock Option(s) may
 be exercised, upon (and only upon)
 the first even-numbered year
 "Exercise Date" next following such
 repayment of the FCI Senior Notes.




Full repayment of the
 "Subordinated Notes" (as
 defined in Section 9.9
 below), and assuming Trigger
 1 occurs ("Trigger 2")
An additional 25% of the vested
 portion of a Participant's Stock
 Option(s) may be exercised, upon
 (and only upon) the first
 odd-numbered year Exercise Date
 next following such repayment of
 the Subordinated Notes.




An additional 25% of the vested
 portion of a Participant's Stock
 Option(s) may be exercised, upon
 (and only upon) the first
 even-numbered year Exercise Date
 next following such repayment of
 the Subordinated Notes.




Assuming that both Trigger 1
 and Trigger 2 have occurred:
The vested portion of a
 Participant's Stock Option(s) may
 be exercised up to the following
 percentage on the Exercise Date
 occurring in each of the following
 years:


 2009 60%
 2011 80%
 2013 100%
 2015 100%
 2017 100%




The vested portion of a
 Participant's Stock Option(s) may
 be exercised up to the following
 percentages on the Exercise Date
 occurring in each of the followin
 years:


 2010 70%
 2012 90%
 2014 100%
 2016 100%
 2018 100%




 
 
 
 
In the event that either or both of Trigger 1 and Trigger 2 has (have) not
occurred by 2013 (for Tranche A Options) or 2014 (for Tranche B Options), then
(i) 100% of the vested portion of a Participant's Tranche A Option(s) may be
exercised on the Exercise Date occurring in each of 2013, 2015 and 2017; and
(ii) to up to 100% of the vested portion of a Participant's vested Tranche B
Option(s) may be exercised on the Exercise Date occurring in each of 2014, 2016
and 2018.



 
(b)
Each Stock Option granted on or after September 28, 2004, shall be exercisable
only if it is vested (as described in Section 5.4 below) and, then, only to the
extent, at the times and until the expiration date(s) established by the
Committee and set forth in the stock option agreement evidencing the grant of
such Stock Option.
 



5.4
 
Vesting. Each Stock Option shall vest in accordance with the following:



(a)
 
  Subject to the provisions of paragraph (c), Tranche A Options and Tranche B
Options granted prior to September 28, 2004, shall vest in accordance with the
following schedule:



Anniversary of
  Stock Option
   Grant Date
     Annual
 Vested Percentage
Cumulative
   Vested
 Percentage
 
 1st
  2nd
  3rd
  4th
  5th
  6th
  7th
  8th
  9th
 10th
 11th
 12th




5%
 5%
 5%
 5%
 5%
 10%
 10%
 10%
 10%
 10%
 10%
 15%




5%
 10%
 15%
 20%
 25%
 35%
 45%
 55%
 65%
 75%
 85%
 100%




 
(b)
 
  Subject to the provisions of paragraph (c), Stock Options granted on or after
September 28, 2004, shall vest in accordance with the vesting schedule
established by the Committee and set forth in the stock option agreement
evidencing the grant of such Stock Options.



(c)
 
  Notwithstanding the vesting schedule set forth in the immediately preceding
paragraphs or in a Participant’s stock option agreement, as applicable, all
Stock Options granted hereunder shall fully vest upon (i) a “Change in Control”
of the Partnership or FCI, (ii) the Participant’s death, or “permanent
disability” or (iii) the Participant’s retirement from FCI at or after
attainment of age 65. A Stock Option, whether or not vested, will be forfeited,
no longer exercisable and, if vested,  divested  if (I) a Participant’s
employment with FGI is terminated for gross insubordination (as determined by
FGI’s Board of Directors) or (II) the Participant enters a plea of “guilty” or
“nolo contendre” to, or is convicted by a court of competent jurisdiction of, a
felony.



5.5
 
 Option Price. The option price per share (“Option Price”) for any Stock Option
awarded shall not be less than the “Fair Market Value” of a share of Common
Stock on the date the Stock Option is granted. Recipients of Stock Options shall
be timely notified no less frequently than twice annually of the Fair Market
Value of a share of Common Stock.



5.6
 
 Manner of Exercise. The vested portion of a Stock Option may be exercised, in
whole or in part, once a year on the Exercise Date by notice to FCI specifying
the number of whole (not fractional) shares of Common Stock to be purchased.
Such notice shall be given at least thirty (30) days prior to the Exercise Date
and it shall be accompanied by (or provision shall be made for) (i) payment of
the Option Price by a certified or cashiers check or wire transferpayable to the
order of the Company on or prior to the Exercise Date; (ii) an executed share
transfer restriction agreement (the form of which shall either be attached to
the agreement memorializing the Participant’s Stock Option grant or be provided
to the Participant prior to the first Exercise Date for the Stock Option); and
(iii) such other documents or representations (including, without limitation,
representations as to the intention of the Participant or his/her successor to
acquire the shares for investment) as the Company may reasonably request in
order to comply with securities, tax or other laws then applicable to the
exercise of the Stock Option.


 The vested portion of the Stock Option so granted may be exercised until (and
must be exercised on or before) the expiration date specified by the Committee
at the time of grant. Subject to the next succeeding sentence, if the
Participant becomes no longer employed by a Companies entity prior to the
exercise of all of the vested portion of the Participant’s Stock Option(s) (and
the Participant is not immediately thereafter employed with another Companies
entity), the  nonvested  portion of the Participant’s Stock Option(s) shall
expire, terminate and be forfeited, and the Participant will be permitted to
exercise the vested portion of his/her Stock Option(s) during the times set for
exercise as described in the table set forth in Section 5.3 above. In such case,
the Committee may, in its sole discretion, give the terminated participant one
opportunity to exercise all of the vested portion of his/her Stock Option(s)
(with the opportunity specifying the early Exercise Date on which such vested
portion must be exercised). If the Participant is given such an opportunity and
chooses not to exercise all of the remaining vested portion of his/her remaining
Stock Option(s) by the early Exercise Date, such vested portion of the Stock
Option(s) will immediately expire, terminate and be forfeited as of such date.



5.7
 
 ESOP Call. All shares acquired bya Participant pursuant to the exercise of a
StockOption shall be subject to a “call option” which shall be granted to and
may be (a) exercised by the Ferrell Companies, Inc. Employee Stock Ownership
Trust (the “Trust”) and (b) assigned by the trustee of the Trust (the “Trustee”)
to FCI. Although the call option may generally be exercised by either (i) the
Trust or (ii) by the Trust’s assignee, if applicable, it may not be exercised
during the first six months following the Exercise Date.


 The shares acquired by a Participant pursuant to such exercise may be called by
the Trust (or its assignee) at their Fair Market Value as of the date of the
call (the “Call Date”) by giving the Participant who acquired the shares notice
of the Trust’s (or its assignee’s) intention to call the shares (a “call
notice”) at least ten (10) business days prior to the Call Date. As stated in
Section 5.5 above, Participants receiving grants of Stock Options shall be
notified every six (6) months of the Fair Market Value of a share of Common
Stock.


 A Participant receiving a call notice shall deliver to the Trustee (or the
Trust’s assignee, as applicable) stock certificate(s) for the called shares
prior to the Call Date. The Participant’s sale of the called shares shall be
deemed to have occurred as of the Call Date, with the purchase price being
payable in one lump sum by the Trust (or its assignee) within ninety (90) days
of any Call Date not occurring on July 31st or January 31st and within ninety
(90) days after the receipt of the ESOP financial advisor’s determination of the
Fair Market Value of the called shares as of any July 31st or January 31st Call
Date. Notwithstanding the immediately preceding sentence, however, if a
Participant’s employment is terminated prior to the Participant’s exercise of
all of the vested portion of his/her Stock Option and the Committee gives the
Participant one opportunity to exercise such vested portion as of an early
Exercise Date, the purchase price to be paid by the Trust (or its assignee) for
any early Exercise Date shares acquired pursuant to its call option may be, in
the sole discretion of the Committee, payable in the form of a five-year
promissory note given by the Trust (or its assignee) (with (i) interest payable
at the lowest percentage of libor which equals or exceeds the “Applicable
Federal Rate” and (ii) semi-annual equal payments of principal and interest
being made during the five-year payment period).



5.8
 
 Put Option. All shares acquired by a Participant pursuant to the exercise of a
Stock Option shall be subject to a “put option” (the “Put Option”) which shall
be granted as of the acquisition date to and may be exercised by the Participant
or other party receiving such shares (as provided hereunder, the “Other Party”)
if, at the time of their receipt, the shares are not readily tradable on an
established market, as defined in Section 409(h) of the Code and the Treasury
regulations promulgated thereunder. The Put Option shall permit the Participant
or Other Party to sell some or all of the shares acquired at their Fair Market
Value as of (and  only  as of) any July 31st or January 31st following the
Exercise Date (each being a “Permissible Put Date”). The Put Option may not,
however, be exercised during the first six months following the Exercise
Date  and  it may no longer  ever be exercised once a call notice (as described
in Section 5.7 above) has been sent or delivered by the Company.


 Shares acquired pursuant to the exercise of a Participant’s Stock Option may be
put by the Participant or Other Party at their Fair Market Value as of a
Permissible Put Date by giving the Company notice of the Participant’s (or Other
Party’s) intention to put the shares (a “put notice”) at least ten (10) business
days prior to the Permissible Put Date. As is stated in Section 5.5 above,
Participants receiving grants of Stock Options shall be notified every six (6)
months of the Fair Market Value of a share of a share of Common Stock.


 In the event the Company receives a put notice, the sale pursuant to the put
shall be deemed to have occurred as of the Permissible Put Date referenced in
the Put Notice, with the purchase price being payable by the Company (or its
assignee) in one lump sum within ninety (90) days after the receipt of the ESOP
financial advisor’s determination of the Fair Market Value of the put shares as
of the specified Permissible Put Date. Notwithstanding the immediately preceding
sentence, however, if a Participant’s employment is terminated prior to the
Participant’s exercise of all of the vested portion of his/her Stock Option and
the Committee gives the Participant one opportunity to exercise such vested
portion as of an early Exercise Date, the purchase price to be paid by the
Company (or its assignee) for any early Exercise Date shares acquired pursuant
to the Put Option may be, in the sole discretion of the Committee, payable in
the form of a five-year promissory note given by the Company (or its assignee)
(with (i) interest payable at the lowest percentage of libor which equals or
exceeds the “Applicable Federal Rate” and (ii) semi-annual equal payments of
principal and interest being made during the five-year payment period).



5.9
 
 Share Restrictions. The exercise of a Participant’s Stock Option shall be
conditioned upon the Participant’s execution of a share transfer restriction
agreement (which shall either be attached to the agreement memorializing the
Participant’s Stock Option grant or provided to the Participant prior to the
first Exercise Date for the Stock Option so granted). Unless and until the
Committee makes a decision to the contrary, all shares purchased pursuant to the
exercise of Stock Options granted hereunder (i) must be held for at least, and
shall be non-transferable during, the six-month period immediately following the
Exercise Date; (ii) will be subject to the call option described in Section5.7
above; and (iii) will be subject to the Put Option described in Section 5.8
above.



6.     STOCK APPRECIATION RIGHTS.
6.1
 
 Grant of SARs. Subject to the terms and conditions of the Plan, the Committee
shall designate the employees to whom stock appreciation rights (“SARs”) are to
be awarded under the Plan and shall determine the number, type and terms of the
SARs to be awarded to each of them. An SAR may be granted in tandem with a Stock
Option granted under the Plan, or the SAR may be granted on a free-standing
basis. Tandem SARs may be granted either at or after the time of grant of a
Stock Option, provided that, in the case of an incentive stock option, a tandem
SAR may be granted only at the time of the grant of such Stock Option. The grant
price of a tandem SAR shall equal the option price of the related Stock Option
and the grant price of a free-standing SAR shall be equal to the Fair Market
Value of a share of Common Stock on the SAR’s grant date.



6.2
 
 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
shares subject to the related option upon the surrender of the right to exercise
the equivalent portion of the related Stock Option. A tandem SAR shall terminate
and no longer be exercisable upon termination or exercise of the related Stock
Option. A tandem SAR may be exercised only with respect to the shares for which
its related option is then exercisable.



6.3
 
Exercise of Free-Standing SARs. Free-standing SARs may be exercised upon such
terms and conditions as the Committee, in its sole discretion, determines.



6.4
 
 Term of SARs. The term of an SAR granted under the Plan shall be determined by
the Committee in its sole discretion; provided, however, that such term shall
not exceed the option term in the case of a tandem SAR, or ten years in the case
of a free-standing SAR.



6.5
 
 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be entitled
to receive payment from Companies in an amount determined by multiplying:



(a)
 
The excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the “grant price” of the SAR; by



(b)
 
The number of shares with respect to which the SAR is exercised.



 
At the discretion of the Committee, the payment to be made upon an SAR exercise
may be in cash, in shares of Common Stock of equivalent value, or in some
combination thereof.



7.     PERFORMANCE SHARES.
7.1
 
 Awards. Subject to the terms and conditions of the Plan, the Committee shall
designate the employees to whom Performance Shares are to be awarded and
determine the number of shares and the terms and conditions of each such award.
Subject to the terms of Section 7.3 below and the immediately preceding
sentence, each Performance Share shall entitle the Participant to a payment in
the form of one share of Common Stock as soon as reasonably practicable
following the date on which the specified performance goals and other terms and
conditions specified by the Committee are attained (the “Attainment Date”).



7.2
 
 No Adjustments. Except as otherwise provided by the Committee or in section 4.3
hereof, no adjustment shall be made in Performance Shares awarded on account of
cash dividends which may be paid or other rights which may be provided to the
holders of Common Stock prior to the end of any performance period.



7.3
 
 Substitution of Cash. The Committee may, in its sole discretion, substitute
cash equal to the Fair Market Value of shares of Common Stock otherwise required
to be issued to a Participant hereunder (with such Fair Market Value being the
Fair Market Value most recently determined by the ESOP financial advisor
immediately prior to the Attainment Date).



8.    OTHER INCENTIVES. In addition to the incentives described in Sections 5
through 7 above and subject to the terms and conditions of the Plan, the
Committee may grant other incentives (“Other Incentives”), payable in cash or in
stock, under the Plan as it determines to be in the best interest of Companies.


9.     GENERAL
9.1
 
Effective Date. The Plan was adopted by the Board of Directors effective as of
July 17, 1998.



9.2
 
 Duration. The Plan shall remain in effect until all incentives granted under
the Plan have been satisfied by the issuance of shares of Common Stock, lapse of
restrictions or the payment of cash, or have been terminated in accordance with
the terms of the Plan or the incentive. Notwithstanding any other provision of
the Plan to the contrary, no Stock Option which is intended to be an incentive
stock option shall be granted after July 17, 2008 and no incentive stock option
shall be exercisable after the expiration of ten (10) years from the date it is
granted.



9.3
 
 Non-transferability of Incentives. No incentive granted under the Plan may be
transferred, pledged, or assigned by the employee except by will or the laws of
descent and distribution in the event of death, and FCI shall not be required to
recognize any attempted assignment of such rights by any Participant. During a
Participant’s lifetime, awards may be exercised only by the Participant or by
the Participant’s guardian or legal representative. Notwithstanding the
foregoing, at the discretion of the Committee, a grant of an award may (but need
not) permit the transfer of the award by the Participant solely to members of
the Participant’s immediate family or trusts or family partnerships for the
benefit of such persons, subject to such terms and conditions as may be
established by the Committee.



9.4
 
Compliance with Applicable Law and Withholding.



(a)
 
The award of any benefit under the Plan may also be made subject to such other
provisions as the Committee determines appropriate, including, without
limitation, provisions to comply with federal and state securities laws or stock
exchange requirements.



(b)
 
If, at any time, FCI, in its sole discretion, determines that the listing,
registration, qualification of any type of incentive, or the shares of Common
Stock issuable pursuant thereto, or availability of exemption is necessary on
any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable, the exercise or issuance of shares of Common Stock
pursuant to any incentive, or the removal of any restrictions imposed on shares
subject to an incentive, may be delayed until such listing, registration,
qualification, exemption, consent, or approval is effected.



(c)
 
The Companies’ entities shall have the right to withhold from any award under
the Plan or to collect as a condition of any payment under the Plan, as
applicable, any taxes required by law to be withheld. To the extent permitted by
the Committee, to fulfill any tax withholding obligation, a Participant may
elect to have any distribution otherwise required to be made under the Plan (or
a portion thereof) to be withheld or, where Stock Options are to be exercised,
the Participant may use shares received from the exercise of the Stock Option.



9.5
 
 No Continued Employment. Participation in the Plan will not affect any right
any entity of Companies has to terminate the employment of a Participant or give
any Participant the right to be retained in the employ of Companies or any right
or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of any incentive under the Plan.



9.6
 
 Treatment as a Stockholder. No incentive granted to a Participant under the
Plan shall create any rights in such Participant as a stockholder of FCI until
shares of Common Stock related to the incentive are registered in the name of
the Participant.



9.7
 
 Amendment or Discontinuation of the Plan. The Board of Directors may amend,
suspend, or discontinue the Plan at any time; provided, however, that (a)  the
Committee  may amend or suspend the Plan to avoid the occurrence of any of the
events/circumstances described in Clauses (i) thru (iii) in Section 9.8 below;
and (b), other than such an amendment or suspension by the Committee, no
amendment, suspension or discontinuance shall adversely affect any outstanding
benefit and if any law, agreement or exchange on which Common Stock is traded
requires stockholder approval for an amendment to become effective, no such
amendment shall become effective unless approved by vote of FCI’s stockholders.



9.8
 
 Limitations on Applicability. No Plan provision shall be applicable if its
application would (i) cause a default under the terms of an extension of credit
made to any Companies’ entity, or (ii) have an effect on the ability of the
Partnership to make any “Restricted Payment,” or (iii) cause a material change
in FCI’s Federal, state or local corporate or tax status. In addition to the
powers reserved to the Committee in Section 2.2 above, the Committee shall have
complete discretion to administer the Plan in such a way as will prevent the
occurrence of any such default, inability to make a Restricted Payment or change
in corporate tax status.



9.9
 
    Definitions.



(a)
 
       Change in Control. The term “Change in Control” shall be defined as



(1)
 
        any merger or consolidation of FCI in which such entity is not the
survivor,



(2)
 
        any sale of all or substantially all of the Common Stock of FCI by the
Trust,



(3)
 
        a sale of all or substantially all of the Common Stock of FGI,



(4)
 
       a replacement of FGI as the General Partner of the Partnership, or



(5)
 
        a public sale of a “material” amount of FCI’s equity (with materiality
being determined by the Committee, but with a material amount of such equity
being  at least  51% thereof).



(b)
 
Exercise Date. The term “Exercise Date” refers to the 31st day of January (i.e.,
January 31st) of each year in which a Stock Option may be exercised (with each
such year being an odd-numbered year for Tranche A Options and an even-numbered
year for Tranche B Options).



(c)
 
Fair Market Value. Except as otherwise determined by the Committee, the “Fair
Market Value” of a share of Common Stock as of any date shall equal the value of
such a share most recently determined for the ESOP by its independent financial
advisor to the ESOP (assuming no material change in such value since the date as
of which such determination was made); provided, however, that the “Fair Market
Value” of a share of Common Stock as of any July 31st or January 31st shall
equal the value of such a share,  as of such date , as determined by such
independent financial advisor .



(d)
 
FCI Senior Notes. The term “FCI Senior Notes” means the Series A Notes, the
Series B Notes and the Series C Loans issued pursuant to the Master Agreement
dated July 15, 1998 among FCI, the initial purchasers of the Series A Notes, the
initial purchasers of the Series B Notes, the Series C Lenders referred therein
and U.S. Bank National Association, as collateral agent (the “Master
Agreement”).



(e)
 
Master Agreement. The term “Master Agreement” shall have the meaning set forth
in Section 9.9(d) above.



(f)
 
Permanent Disability. The term “permanent disability” means any mental or
physical condition which entitles the referenced Participant to disability
benefits under the long-term disability plans of the Participant’s employer.



(g)
 
Restricted Payment. The term “Restricted Payment” of the Partnership or its
subsidiaries means, as applicable, a “Restricted Payment” as defined in the debt
documents of either the Partnership or its subsidiaries.



(h)
 
Subordinated Notes. The term “Subordinated Notes” means any promissory note(s)
constituting “Subordinated Debt” (as said term is defined in the Master
Agreement).



(i)
 
Subsidiary. The term “subsidiary” means any business, whether or not
incorporated, in which FCI has a direct or indirect ownership interest.



 Change of control
In the case of a change of control of FGP in the 3 years, both the stay
 bonus and the unvested BR options fuly vest.




Signed by Ferrellgas
/s/ James E. Ferrell                     
 Chairman, CEO and President of Ferrellgas, Inc.
Date
  February 6, 2004




